Citation Nr: 0940685	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  04-27 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to June 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

When this claim previously was before the Board in August 
2008, it was remanded for additional development.  The case 
since has been returned to the Board for further appellate 
action.


FINDING OF FACT

No chronic low back disability was present in service or 
within one year of the Veteran's discharge from service, and 
no current low back disability is etiologically related to 
service.


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by 
active service, and arthritis of the low back may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the 
notice required under the VCAA by letter mailed in March 
2003, before the initial adjudication of the claim.  Although 
he was not provided with notice regarding the disability-
rating and effective-date elements of the claim until March 
2006, after the initial adjudication of the claim, the Board 
has determined that there is no prejudice to the Veteran in 
proceeding with the appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection for low back disability is 
not warranted.  Consequently, no effective date or disability 
rating will be assigned, and the failure to provide earlier 
notice with respect to those elements of the claim is no more 
than harmless error.

The record also reflects that service treatment records and 
all available post-service medical evidence identified by the 
Veteran have been obtained.  In addition, records have been 
obtained from the Social Security Administration (SSA), the 
Veteran has been afforded appropriate VA examinations, and a 
medical nexus opinion has been obtained.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board also is unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that originating agency has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection also may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis of 
the low back to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
low back disability because it is related to service.  He 
maintains that he has experienced low back pain since he was 
involved in a motor vehicle accident in 1982.

Service treatment records reflect that the Veteran complained 
of low back pain in November 1976 and July 1978.  Diagnostic 
impressions of lumbar back strain were rendered.  An August 
1978 record reflects his complaint of a one-month history of 
back pain and a diagnostic impression of chronic low back 
pain.  After he sustained a sports injury in June 1980, the 
Veteran complained of a four-day history of back pain, and a 
diagnostic assessment of L5 strain was rendered.  In March 
1982, he reported a three-day history of back pain that was 
suspected to be muscle strain or pulled muscles.

Service treatment records confirm that the Veteran was 
involved in a motor vehicle accident in late September 1982.  
He was hospitalized for three days and diagnosed with acute 
low back pain and musculoskeletal pain.  In early November 
1982, he complained of low back pain, and his health care 
provider rendered a diagnostic assessment of mechanical low 
back pain.  A December 1982 record notes his complaint of 
recurrent low back pain since the accident and reflects a 
diagnostic assessment of sprain at L5.  An update recorded 
one week later in December 1982 notes that the Veteran 
reported an improvement in his symptoms.

No further complaints of back pain are reflected in the 
service treatment records.  Indeed, a report of medical 
examination prepared in March 1987, shortly before the 
Veteran's discharge from active service, shows his spine was 
clinically evaluated as normal.  He also specifically denied 
having a history of recurrent back pain in a contemporaneous 
report of medical history.

The post-service medical evidence includes private and VA 
treatment records dated from 1995 to 2009.  These records 
show that after service the Veteran first complained of low 
back pain in late 1998.  A November 1998 private treatment 
record reflects that he injured his back at work in October 
1998 and was thought to have a simple strain and spasm 
injury.  After he reported experiencing severe pain and 
numbness in his right leg, his physician indicated that he 
suspected a possible ruptured disc.  A December 1998 private 
treatment record notes that the Veteran reported no prior 
history of significant back problems.  A magnetic resonance 
imaging (MRI) study revealed disc degeneration at L4-5, and 
his physician rendered a diagnostic impression of 
degenerative lumbar disc disease with superimposed lumbar 
strain.  Discography performed in March 1999 was positive for 
L4-5 and L5-S1 disruption, and he underwent intradiscal 
electrothermal nucleolysis of the affected discs in April 
1999.  The report of a December 2008 VA examination notes 
that a January 2008 MRI study had revealed L4-5 disc 
extrusion and severe bilateral foraminal stenosis at L5-S1.  
The VA examiner diagnosed degenerative disc disease and 
degenerative arthrosis of the lumbar spine.

The Board acknowledges the Veteran's written statements and 
reports to VA health care providers that his low back pain 
started in 1982 and has been present since that time.  The 
Board also acknowledges that the Veteran is competent to 
report such observable symptomatology.  However, once 
evidence is determined to be competent, the Board must 
determine whether such evidence also is credible.  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

In weighing credibility, the Board may consider factors such 
as self-interest, bias, consistency with other evidence of 
record, and desire for monetary gain.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd, 78 F.3d 604 (Fed. Cir. 
1996).  The Board also may weigh the absence of 
contemporaneous medical evidence against lay evidence in 
determining credibility, although it cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Here, the Veteran's statements regarding the continuity of 
his low back pain since service are inconsistent with the 
record.  There is no corroborating evidence of any low back 
condition between December 1982, when the Veteran reported 
that his back pain was improving, and November 1998, shortly 
after he injured his back at work.  Significantly, the 
Veteran specifically denied having a history of recurrent 
back pain in the March 1987 report of medical examination, 
and the December 1998 private treatment record shows that he 
reported no prior history of significant back injury besides 
his October 1998 work injury.

With respect to medical nexus, the record contains 
conflicting medical evidence.  In a July 2005 letter, the 
Veteran's former VA physician stated that the Veteran's back 
condition is consistent with mechanical low back pain after 
trauma, such as a motor vehicle accident, without 
neurological compromise.  He wrote that his opinion was based 
on his own physical findings and a review of unspecified 
records provided to him by the Veteran's representative.

Conversely, a VA examiner opined in December 2008 that it is 
less likely than not that the Veteran's current low back 
disorder was caused by or a result of injury sustained in 
service.  The examiner, who conducted a clinical interview 
and physical examination of the Veteran, noted that he had 
reviewed the complete claims folders, including service 
treatment records and the post-service medical evidence.  He 
explained that although the Veteran was diagnosed with "back 
strain" in service, he did not complain of back problems 
between 1982 and his discharge in 1987 and that physical 
examination of the Veteran after his work-related injury in 
1998 clearly showed lumbar disc disease.  The examiner also 
opined that it is less likely than not that the Veteran's in-
service back strains predisposed him to the type of disc 
disorder that was detected after his 1998 work-related back 
injury.

The Board has evaluated the opinion of the Veteran's former 
VA physician and weighed its probative value against the 
opinion of the VA examiner.  See Evans v. West, 12 Vet. App. 
22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  After careful consideration, the Board concludes 
that the opinion of the VA examiner is more probative than 
the opinion of the Veteran's former VA physician.  The former 
VA physician provided no rationale to support his opinion 
that the Veteran's current low back disability is consistent 
with post-traumatic mechanical back pain, and it is unclear 
whether he reviewed and considered both service treatment 
records and the post-service medical evidence before 
rendering his opinion.  In contrast, the VA examiner reviewed 
the service treatment records and the post-service medical 
evidence and cited specific records to support his nexus 
opinion.

In sum, the Board finds that the competent and credible 
evidence of record establishes that no chronic low back 
disability was present in service or until many years after 
the Veteran's discharge from service and that the Veteran's 
current low back disability is not etiologically related to 
service, to include the 1982 motor vehicle accident.  
Accordingly, since the preponderance of the evidence is 
against the claim, service connection for low back disability 
is not warranted.


ORDER


Entitlement to service connection for low back disability is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


